Johnson, Judge;
These appeals have been submitted for decision upon the following stipulation of counsel fdr the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel subject to the approval of the Court, that the value or price at the time of ex portation of the merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Belgium, for consumption in Belgium, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States was the invoice unit prices, including carriage to Antwerp, cartons and packing and labor in packing, plus 4)4% transmission tax, and that there was no higher export value.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation.
*464On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the invoice unit prices, including carriage to Antwerp, cartons and packing and labor in packing, plus per centum transmission tax.
Judgment will be rendered accordingly.